I am pleased, on behalf of the Government and the people of Saint Lucia to once again address this global community of nations. It was a pleasure for me and for the Caribbean Community (CARICOM) to have had Secretary-General Antonio Guterres join us in Saint Lucia this past July for the meeting of the Conference of Heads of Government of the Caribbean Community. At that meeting, the Secretary-General acknowledged the challenges faced by small island developing States (SIDS), especially that of climate change. Importantly, he noted the other obstacles to sustainable development for countries like ours, notably the urgent need for reliable access to development finance.
We thank the Secretary-General for his words of support and for his visit to our brothers and sisters in the Bahamas, and we note first-hand how tenuous our grip on development can be in the face of climatic events. We are very encouraged by his commitment to supporting the advancement of the Economic Commission for Latin America and the Caribbean proposal on debt for climate adaptation swaps for SIDS. That initiative will go a long way not only towards freeing up domestic fiscal space, but also towards establishing a resilience fund to finance adaptation projects. Saint Lucia looks forward to engaging with the international financial institutions and our partners to forge ahead towards the implementation of that critical initiative.
We opened this high-level week with a focus on climate change and climate action. Saint Lucia, along with our fellow small island developing States, continued to make a strong case for urgent action. The disturbing fact is that every September when we gather here, it is against the backdrop of yet another devastating extreme weather event. Have we already forgotten what befell Dominica in 2017, when Hurricane Maria ravaged that island, causing a loss of 226 per cent of gross domestic product? Have we already forgotten Barbuda, laid to waste by Irma, or the British Virgin Islands and Anguilla?
I saw the devastation in the Bahamas first-hand when I visited that country in my capacity as Chairman of the Caribbean Community. I saw the faces of people, absolutely lost and desperate, as they attempted to rationalize what had happened to them and, more importantly, what would happen next. As expected, they cried and they yelled, but ultimately, after the initial reflex empathy and emergency aid, they remain voiceless. We need to let them know, through our actions, that we hear them, we see them and we will not forget them.
Many of the victims of these devastating extreme weather events have to focus on surviving from one day to the next. They no longer have the luxury to anticipate and plan for the future when they cannot contemplate where their next meal will come from. We should act with the same urgency as a mother searching for her lost child. We should act with the same desperation as a father who has seen the roof of his family’s home blown off. Let us recognize the awesome responsibility that has been placed on us — those of us in a position to give hope to the hopeless and tangible assistance to those most in need.
To date, despite the overwhelming evidence, the tragic loss of lives and the destruction of people’s dignity, we unfortunately have failed. We are failing as world leaders to act with urgency. Instead, we are too often allowing the denials of a few to paper over the real and existential threat to the lives and livelihoods of so many. Where is the action to deploy, with immediate effect, the resilient solutions and the commitment to wrestling to the ground the fact that a heating planet is to blame and the fact that we are the ones who are heating it? As for the few who stand with us and have provided tangible assistance as we fight for our survival, we are grateful for the support provided, thus far, but I daresay that, given the magnitude of the problem, we have only begun to scratch the surface.
It is abundantly clear that the international financial architecture — the systems, mechanisms and rules that govern global finance — that are associated with our fight for survival are moving too slow to pivot to address the new normal for small island developing States like mine. The inability and, at times, unwillingness to change the status quo as it relates to graduating countries out of programmes and creating new financing vehicles can no longer be tolerated. While we face the reluctance of global financial institutions to heed our calls, we are left to attempt to develop our own solutions and lean on new friends in our times of need. In fact, in the face of this new climate change reality, we are being forced to consider every all options to ensure our survival and that of our people. One such step is the establishment of a special purpose vehicle dedicated to SIDS, through which we hope to mobilize financing for resilience. We truly hope that we will be able to interest Member States in joining us in that very vital initiative.
My island home of Saint Lucia is small, just 238 square miles, with a population of fewer than 200,000 people. However, we are fortunate to be members of strong regional institutions. If one explores a little, one will note that, as a subregion, eight countries within the eastern Caribbean, including Saint Lucia, use what has become one of the most stable currencies in the world — the Eastern Caribbean dollar. We share a single court system, and we pool our resources to provide a large number of services for our people. In our wider Caribbean community, we cooperate in even more areas — a university of international renown, our own development bank, a common market and a regional security mechanism are but a few of our successes.
I highlight those achievements to signify that we are not a region of people who sit on our hands, waiting to be rescued. In fact, as a region, post-independence we have worked diligently to establish the institutions and fashion the responses to deal with the challenges that confront us, and we have achieved much success in so doing.
Like all other nations of the world, Saint Lucia has a goal to chart a sustainable development path that benefits every last citizen, leaving no one behind, a goal to ensure that all are clothed and fed and have a roof over their heads, with access to education, health and security, and to provide those basic needs that lay the foundation for a better future. Is that not the aspiration that, as leaders, we all have for our people? Yet, in the face of our ambitious Sustainable Development Goals, as SIDS, we continue to have to battle with insurmountable challenges, many as a result of rules and systems that do not create the mechanisms and the requisite urgency to address our unique challenges.
Some of those rules impose restrictions on States in the absence of credible evidence to support claims of wrongdoing. Our islands are being blacklisted, which is a demeaning and unfair practice that results, in some instances, in effecting irreversible damage to our reputations. Countries such as Saint Lucia, which has the ambition to be self-sufficient and aid-free, cannot therefore exercise the will to participate in financial services, an area in which we have a comparative advantage.
Our Government in Saint Lucia believes that every single person matters and that every person has a contribution to make. However, to genuinely say they matter, we must give them the ability to be able to participate. If we are constantly moving from one crisis to another, our people are not going to be able to participate in such necessary changes. For the past three years, Saint Lucia has been focused on trying to take control of its own destiny.
One such way is our new partnership with the World Economic Forum to be the first country to implement the Country Financing Roadmap. The Roadmap is a platform to support countries in making a transformative shift from funding to financing. It will harness the collective intelligence from the World Economic Forum’s expansive networks and promote consensus on the main challenges that limit capital flows to Saint Lucia. It will also leverage coordinated action to move from a holistic diagnostic to a country-specific tangible action plan. We are grateful for this opportunity to be the test case for that initiative and look forward to its success and, once successful, to its being replicated across other States.
Last April, the Foreign Ministers of the Group of Seven (G-7) expressed their support for the substantive participation of Taiwan as an active member of the international aviation community in forums of the International Civil Aviation Organization. Saint Lucia endorses that call, as we believe that the exclusion of active members for political purposes compromises aviation safety and security. The G-7 has now added its voice to those that have long advocated for the inclusion of Taiwan in the work of the global community.
As we continue our strides to implement the 2030 Agenda for Sustainable Development, the participation of all States, including small States, in the various United Nations agencies and processes is critical to achieving our collective goals. We remain true to the Agenda’s clarion call to leave no one behind. Similarly, we express our solidarity with the people of Cuba and we question the continued application of the embargo.
On the issue of Venezuela, Saint Lucia continues to believe that this crisis should be resolved peacefully and through dialogue. Military action is not an answer. But let me be clear. The continued instability in that country is a threat to us all in the hemisphere. That cannot be overlooked or swept under the table.
I would like to be able to boast of a United Nations where small nations such as mine receive a fair hearing and genuine empathy when appropriate, a United Nations where, once the case is made, there is an examination of conscience followed by a commitment towards change. To some, that may seem like a high ideal but I submit that it is the minimum owed to States like Saint Lucia. It is indeed the object and purpose of the United Nations.
